Citation Nr: 0031389	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, with x-ray evidence of 
arthritis, evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee, evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for postoperative 
hemorrhoidectomy and sphincterectomy for anal fistulas, with 
rectal pain and groin pain, evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1987.
 
This appeal arises from rating decisions in January and 
October 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this case in June 1996 for further 
development.  At that time, nine issues were on appeal.  In 
December 1999, the Board adjudicated six of the nine issues 
on appeal and remanded the remaining three issues for further 
development.  The three issues which are listed on the title 
page of this decision have been returned for further 
appellate action.  This decision will address the issue of 
entitlement to an increased evaluation for postoperative 
hemorrhoidectomy and sphincterectomy for anal fistulas with 
rectal and groin pain.  The remaining issues will be 
addressed in the remand that follows this decision.  

FINDING OF FACTS

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's postoperative hemorrhoidectomy and 
sphincterectomy for anal fistulas, with rectal pain and groin 
pain, are manifested by occasional involuntary bowel 
movements, loss of sphincter strength, and soiling.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for 
postoperative hemorrhoidectomy and sphincterectomy for anal 
fistulas, with rectal pain and groin pain, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.114, Diagnostic Codes 7332, 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal overview

The appellant maintains that his postoperative residuals of a 
hemorrhoidectomy and a lateral internal sphincterotomy with 
rectal and groin pain have worsened and that an increased 
rating is warranted.  The Board is satisfied that its duty to 
assist has been met and that all reasonable efforts to 
develop the record have been made.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Service connection is currently in effect for status post 
hemorrhoidectomy and sphincterotomy for anal fistulas with 
rectal and groin pain, currently evaluated as 10 percent 
disabling.  Under the applicable criteria, hemorrhoids are 
evaluated under the provisions of 38 C.F.R. 4.114, Diagnostic 
Code 7336.  Under this code, a 10 percent rating is assigned 
when they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating, the maximum rating under this code, is 
assigned for hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.  Higher ratings are 
provided for impairment of sphincter control (Diagnostic Code 
7332).

The evidence shows that the veteran was granted service 
connection for postoperative residuals of a hemorrhoidectomy 
and a lateral internal sphincterotomy with rectal and groin 
pain, effective from April 21, 1987, and a 10 percent 
evaluation was assigned.  The Board affirmed the RO's 
original rating in a July 1990 decision.  In January 1992, 
the RO denied the veteran's claim for a rating in excess of 
10 percent for this disability.  The veteran timely appealed 
the RO's denial.  

After reviewing the evidence of record, the Board finds that 
a 30 rating is warranted pursuant to Diagnostic Code 7332 for 
the following reasons.  First, while the Board has considered 
Diagnostic Code 7336, 20 percent is the maximum rating 
available.  In this regard, however, the medical evidence of 
record reasonably shows that a rating in excess of 20 percent 
is warranted under Diagnostic Code 7332.  
Under Diagnostic Code 7332, a complete loss of sphincter 
control warrants a 100 percent evaluation.  With extensive 
leakage and fairly frequent involuntary bowel movements, a 60 
percent evaluation is assigned.  Occasional involuntary bowel 
movements, necessitating wearing of a pad warrants a 30 
percent evaluation. The Board notes that the medical evidence 
shows that the veteran has complained of continued rectal 
bleeding and anal fissures since he filed his increased 
rating claim.  In 1992 the veteran experienced anal fissures.  
As a result, that same year he underwent a second 
fissurotomy.  In July 1996 he was diagnosed again with rectal 
fissures and continued rectal bleeding.  While most recently 
there was no evidence of fissures, or evidence of bleeding, 
the Board finds that the medical evidence when looked at in 
its entirety buttresses the veteran's contention that an 
increased rating is warranted.

Second, according to the April 2000 VA rectal examination 
report, the veteran recounted that he was experiencing an 
occasional stool that would pass through his rectum and anal 
canal without his knowledge, thus soiling his underwear.  He 
also complained of continuous pain, burning, itching, and 
bleeding onto toilet paper three times per week.  The veteran 
added that rectal bleeding produced red water in the commode 
twice a month.  The physical examination revealed that the 
rectal orifice was easily entered by the examiner's finger 
without sphincter control enough to prevent the end of the 
finger to enter with no resistance.  The examiner continued 
that after the larger portion of the finger entered, there 
was some spasm of the anal sphincter that was felt as 
pressure.  The pressure was not enough to close the rectal 
orifice completely.  The examiner noted that the veteran's 
rectal tissue was tender to palpation, and that the veteran 
was using medication to prevent the pain in that area.  The 
examiner saw no specific fissure or evidence of bleeding.  
Also, there were essentially no protruding hemorrhoids 
present.  The examiner diagnosed postoperative 
hemorrhoidectomy, times two, with sphincterotomy and loose 
anal canal due to loss of strength of the sphincter of the 
rectum, which produced minimal soiling with solid stools and 
major soiling with liquid stools.

Based on this January 2000 VA examination report, the Board 
finds that the criteria for a 30 percent are met pursuant to 
Diagnostic Code 7332.  It is noted that the examination 
report essentially describes occasional involuntary bowel 
movements with soiling.  While it is not indicated that the 
veteran must wear pads, the Board finds that his symptoms 
more nearly approximate the criteria for an increased rating 
under Diagnostic Code 7332.  

Based on the evidence of record, however, the Board further 
finds that the evidence is against a rating in excess of 30 
percent for hemorrhoids with a lax anal sphincter because 
there is no evidence that the veteran experiences extensive 
leakage and fairly frequent involuntary bowel movements.  It 
is noted that the VA January 2000 examiner noted that the 
veteran subjectively reported that he experienced occasional 
involuntary bowel movements. 

Similarly, the private and VA outpatient clinic records over 
this period do not provide medical evidence of extensive 
leakage and fairly frequent involuntary bowel movements.  
Thus, a rating in excess of 30 percent disabling is not 
warranted.  

In sum, the record does not show that the veteran experiences 
extensive leakage and fairly frequent involuntary bowel 
movements for assignment of a 60 percent rating.  In the 
light of the above, the Board finds the evidence is against a 
rating in excess of 30 percent.  

There is no evidence demonstrating that the veteran's 
postoperative hemorrhoidectomy and sphincterectomy for anal 
fistulas, with rectal pain and groin pain, causes a 
significant or marked interference with daily activities 
beyond that contemplated by the current schedular provisions, 
or that necessitates frequent periods of hospitalizations so 
as to warrant an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent rating for 
postoperative hemorrhoidectomy and sphincterectomy for anal 
fistulas, with rectal pain and groin pain, is granted.



REMAND

The veteran seeks an increased evaluation for his bilateral 
knee disability.  VA outpatient treatment records since 1990 
indicate that the veteran complained of bilateral knee pain 
and trouble.

VA examined the veteran's knees in November 1991.  Physical 
examination revealed that the veteran walked with a cane in 
his left hand.  The examiner noted that the right knee showed 
no obvious effusion and the range of motion was from zero to 
120 degrees.  The veteran had diffused tenderness over the 
lateral aspect of the distal femur and joint line.  There was 
no gross instability noted with varus or valgus stress 
testing and the Lachman's test was negative.  The examiner 
did not discuss the veteran's left knee.  The diagnosis was 
status post right medial meniscectomy with residual 
arthralgia and left knee arthralgia with a normal 
examination.  The examiner added that x-ray studies of both 
knees were negative for degenerative joint disease.

VA examined the veteran's knees in June 1993.  Physical 
examination revealed that the right knee had a well-healed 
arthroscopic porthole surgical crease as well as a six-
centimeter medial incision.  The examiner noted that the 
right knee demonstrated full extension and flexion to 125 
degrees; it was stable to varus and valgus stress.  In 
addition, the Lachman's test was negative with respect to 
medial and lateral joint-line tenderness.  Also, the surgical 
scar was non-tender.  The examiner observed that the 
patellofemoral joints were normal with both compression and 
medial and lateral subluxation.  With respect to the left 
knee the examiner noted that it was normal in appearance 
without scars, erythema, and effusion.  There was full range 
of motion with full extension.  The examiner added that 
flexion of the left knee was to 125 degrees and stable to 
varus and valgus stress and the Lachman's test was negative.  
In addition, the examiner remarked that the patellofemoral 
joint was normal with compression with both medial and 
lateral subluxation.  The examiner diagnosed residual right 
knee surgery with x-ray evidence of degenerative joint 
disease, and a normal left knee, supported by x-ray evidence.  

VA examined the veteran's knees again in April 2000.  The 
veteran echoed his previous complaints with respect to his 
knees.  Physical examination of the right revealed marked 
crepitus with movement of the patella on the femur with 
marked pain.  The veteran could extend the right knee to 
normal straight; however, flexion was limited to 90-degrees.  
The examiner described marked crepitus with flexion and 
extension.  The examiner added that there may have been 
slight looseness of the medial collateral ligament in the 
right knee, but the rest of the right knee was quite stable.  
The examiner noted that the main problem with the right knee 
was with the patella (chondromalacia patella).  The examiner 
commented that the right knee was made worse by the prior 
removal of the cartilage behind the patella.  The examiner 
noted that the left knee revealed a 10-degree hyperextension, 
which was very painful at the extent of the hyperextension.  
The left knee also had crepitus.  Movement of the patella on 
the femur of the left knee was not as painful as the right 
knee.  The flexion of left knee was to 100 degrees, with no 
definite instability.  The examiner observed that the veteran 
wore braces on both knees - an elastic brace with a hinge on 
the left and a firm brace with a hinge on the right.  The 
examiner noted that x-ray studies revealed possible spurs and 
arthritis of both knees.  The examiner diagnosed post-
operative right knee with chondromalacia patella with surgery 
including removal of a portion of the cartilage between the 
patella and the femur, which was performed a second time 
arthroscopically.  The examiner added that the right knee has 
gradually worsened over the years and is markedly limited in 
motion at the present time due to pain and limitation of 
motion.  With respect to the left knee, the examiner 
diagnosed chondromalacia patella of the left knee with 
instability and hyperextension.  

The companion x-ray report associated with the foregoing 
April 2000 examination report indicates that the right knee 
revealed mild degenerative changes with mild osteophytic 
spurring of the lateral compartment of the knee.  The veteran 
had joint space narrowing of the medial and lateral 
compartments of the right knee slightly more prominent of the 
lateral compartment.  The report also describes osteophytic 
spurring of the superior aspect of the patella and a bony 
irregularity at the site of the muscle attachments of the 
proximal portion of the tibia and fibula.  No acute bony 
process of the right knee was identified and there has been 
no significant progression of the degenerative changes since 
the prior examination.  With respect to the left knee, the 
examiner noted that it remained negative and unchanged.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the RO originally granted the veteran 
entitlement to service connection for postoperative residuals 
of the right knee with x-ray evidence of arthritis and 
assigned a 20 percent disability rating effective November 
18, 1987.  In September 1995, the RO denied the veteran's 
claim for an increased rating, in excess of 20 percent, due 
to right knee instability.  Subsequently, the veteran timely 
appealed the RO's denial.  During the pendency of the appeal, 
the RO granted entitlement to service connection for 
arthritis of the right knee in March 1999 and assigned a 10 
percent disability rating effective July 24, 1995.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Governing VA regulations stipulate, however, that functional 
impairment is to be considered in assessing the severity of 
an orthopedic disability such as the appellant's bilateral 
knee disorder.  See 38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).    

The Board remanded this claim in December 1999 noting that an 
examination report was required that complies with the 
standard set forth in DeLuca.  While the veteran was examined 
by VA in April 2000, the examiner did not adequately address 
the functional impairment caused by the veteran's bilateral 
knee disabilities.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
has found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  


Accordingly, this case is REMANDED to the RO for the 
following actions:



1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the extent and severity of any current 
bilateral knee disorders.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  Range 
of motion must be determined in degrees 
and the degree of any instability found 
must be noted.  In accordance with 
DeLuca, the examination report must cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner must offer an 
opinion as to whether there would be any 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact must be so 
stated.  The examiner should note any 
swelling, deformity or atrophy.  All 
opinions, and the supporting rationales, 
must be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination. The examination 
report should be typed.

2.  The appellant should be given 
adequate notice of these examinations, to 
include advising him of the consequences 
of failure to report.  If he fails to 
report for this examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination report and any requested 
medical opinion. If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

4.  The RO should then readjudicate the 
appellant's claim seeking an increased 
rating for his bilateral knee disorders 
with consideration given to all of the 
evidence of record.  The readjudication 
of the claim must be within the 
analytical framework provided by the 
Court in DeLuca, and it must consider all 
potentially applicable diagnostic 
criteria.  





If the benefits sought on appeal are not granted, both the 
veteran and his representative should be provided with a 
Supplemental Statement of the Case. The veteran and his 
representative should be given the opportunity to respond 
within the applicable time. Thereafter, the case should be 
returned to the Board, if in order. 

The appellant need take no action unless otherwise notified. 
The purpose of this remand is to comply with due process 
requirements and a precedent decision of the Court.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 11 -


- 1 -


